LANIER, Judge.
This appeal was lodged on January 4, 1982. On June 22,1982, the plaintiff-appellant, Darlene Babin, in proper person filed a brief with this court. The defendant-appel-lee, Elton Corley, filed a motion to strike the brief for failure to comply with Rule 9 (now Rule 2-12) of the Uniform Rules of the Courts of Appeal. The motion to strike was granted by this court on June 28, 1982. This appeal was fixed for oral argument on August 18, 1982 and the appellant acting in proper person appeared that date and advised the clerk of this court that she did not wish to abandon her appeal and requested that she be given an opportunity to refile her brief if the court would so allow. The appellant’s request was granted by this court and she was directed to file her brief in proper form not later than 4:30 P.M. on Wednesday, August 25, 1982. Appellant was further advised that if she did not comply with this order, her appeal would be dismissed. The appellant has not filed her brief within the time specified by this court, nor has she filed a motion for an extension or for a continuance.
On authority of Rule 2-8.6, this court, ex proprio motu, considers this appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice at appellant’s costs.
APPEAL DISMISSED.